DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-13 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121. 

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/849,090, filed on 30 April 2018.

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 16 October 2020.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference numbers 510 and 530 in figure 5, reference numbers 641 and 651 in figure 6, reference number 740a in figure 7a, reference numbers 711b and 722b in figure 7b, reference number 921 in figure 9, reference number 1321a in figure 13a and reference number 1331b in figure 13b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s), in part, receiving indoor measurements of the physical field (Pin) and calculating commands to define one or more states of one or more window related devices based at least on said one or more setpoints of the physical field, said indoor measurements of a physical field. The limitation of calculating commands to define one or more states of said one or more window shading devices, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The context of this claim encompasses the user manually calculating commands to define one or more states of said one or more window shading devices. This judicial exception is not integrated into a practical application because data gathering steps required to use the calculation do not add meaningful limitations to the method, as they are insignificant extra-solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional data gathering steps amounts to no more than mere instructions to apply the exception. Mere instructions to apply the exception do not provide an inventive concept. Accordingly, the claim recites an abstract idea. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 8, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPPN 60133255 A to HARA et al.
As per claim 1, the HARA et al. reference discloses a device to control one or more window related devices in a room, the device comprising: - one or more input ports (“inputted into the central processing unit 7”) to a receive one or more setpoints of a physical field (“set temperature”), and indoor measurements of the physical field (“indoor temperature T1”) from a sensor inside the room (“room temperature sensor 1”); - an output port (“central processing unit 7 emits an output signal value”) configured to send commands (“output signal value”) to the one or more windows related devices (“window 4”); - a processing logic (“central processing unit 7”) configured to calculate commands (“output signal value”) to define one or more states (“opening and closing”) of said one or more windows related devices (“window 4”) based at least on said one or more setpoints of the physical field (“set temperature”), and said indoor measurements of the physical field (“indoor temperature T1”).
As per claim 5, the HARA et al. reference discloses the processing logic (“central processing unit 7”) is further configured to calculate commands (“output signal value”) to close the window related device (“closing the window”), if the indoor measurements of the physical field (“minimum indoor humidity H1 H2”) are below the one or more humidity setpoints of the physical field (“set humidity”).

As per claim 8, the HARA et al. reference discloses a method to control a physical field in a room according to one or more setpoints of the physical field, said method comprising: - receiving indoor measurements of the physical field (Pin) (“indoor temperature T1”) from a sensor inside the room (“room temperature sensor 1”); - calculating commands (“output signal value”) to define one or more states (“opening and closing”) of one or more window related devices (“window 4”) based at least on said one or more setpoints of the physical field (“set temperature”), said indoor measurements of a physical field (“indoor temperature T1”).
As per claim 10, the HARA et al. reference discloses said one or more window related devices (“window 4”) comprise one or more windows (“window 4”).
As per claim 11, the HARA et al. reference discloses said device is configured to send to the windows (“window 4”) commands (“output signal value”) to switch between an open and a closed position (“opening and closing”).

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KRPN 101486997 B1 to HWANG et al.
As per claim 1, the HWANG et al. reference discloses a device to control one or more window related devices in a room, the device comprising: - one or more input ports (“controller (60)”) to a receive one or more setpoints of a physical field (“concentration carbon dioxide”), and indoor measurements of the physical field (“indoor CO2 concentration”) from a sensor (“carbon dioxide sensor (30)”) inside the room (“room”); - an output port (“controller (60)”) configured to send commands 2 concentration”).
As per claim 2, the HWANG et al. reference discloses the processing logic (“controller (60)”) is further configured to calculate commands (“produce a drive signal”) to define one or more states (“open and close”) of said one or more windows related devices (“window (10)”) based on a detection of one of a presence or an absence of a human (“motion sensor (40)”) being in the room (“room”).
As per claim 3, the HWANG et al. reference discloses the processing logic (“controller (60)”) is configured to calculate commands (“produce a drive signal”) to set one or more states (“open and close”) of said one or more windows related devices (“window (10)”) to an open state (“open”), if the indoor measurements of the physical field (“illumination sensor (70)”) are above the one or more setpoints of the physical field (“predetermined roughness”), and the absence of a human (“motion sensor (40)”) being in the room (“room”) is detected.
As per claim 4, the HWANG et al. reference discloses the processing logic (“controller (60)”) is configured to calculate an opening duration (“opening time”), based at least on the indoor measurements of the physical field (“carbon dioxide sensor (30), motion sensor (40) and temperature sensor (50)”), and one of an outside humidity (see figures, “humidity sensor (90)”) or an outside temperature (“outside (50)”).

As per claim 6, the HWANG et al. reference discloses said physical field (“relative humidity”) is humidity (“relative humidity”), and said sensor (“humidity sensor (90)”) is a humidity sensor (“humidity sensor (90)”).
As per claim 7, the HWANG et al. reference discloses said physical field (“concentration carbon dioxide”) is a concentration of CO2 (“concentration carbon dioxide”), and said sensor (“carbon dioxide sensor (30)”) is a concentration of CO2 sensor (“carbon dioxide sensor (30)”).
As per claim 8, HWANG et al. reference discloses a method to control a physical field in a room according to one or more setpoints of the physical field, said method comprising: - receiving indoor measurements of the physical field (Pin) (“indoor CO2 concentration”) from a sensor (“carbon dioxide sensor (30)”) inside the room (“room”); - calculating commands (“produce a drive signal”) to define one or more states (“open and close”) of said one or more windows related devices (“window (10)”) based at least on said one or more setpoints of the physical field (“concentration carbon dioxide”), said indoor measurements of the physical field (“indoor CO2 concentration”).
As per claim 9, the HWANG et al. reference discloses said device (“automatic ventilation system”) is a window shading (“insect net (14)”) controller (“controller (60)”).
As per claim 10, the HWANG et al. reference discloses said one or more window related devices (“window (10)”) comprise one or more windows (“window (10)”).
.

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
As per claim 12, the prior art of record taken alone or in combination fails to teach said output port is configured to send the commands indirectly to the one or more window related devices, by sending the commands to a remote control.
As per claim 13, the prior art of record taken alone or in combination fails to teach further configured to send commands to the one or more window shading devices, only when it is allowed by a configuration of a central lock in communication with the device, said configuration being manually defined by a user on the central lock.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	USPN 10,819,808 B2 to Umphreys et al.
	USPN 9,939,823 B2 to Ovadia
USPN 8,849,487 B2 to Malone et al.
USPN 6,990,335 B1 to Shamoon et al.
US Pub. No. 2021/0262275 A1 to DEMELE et al.
US Pub. No. 2017/0205105 A1 to ADAM et al.
US Pub. No. 2016/0054017 A1 to TAKAHASHI
	US Pub. No. 2015/0197975 A1 to Andreasen et al.
	US Pub. No. 2014/0167927 A1 to Rush
	US Pub. No. 2011/0284174 A1 to Hoover
	US Pub. No. 2009/0155471 A1 to Mason
	US Pub. No. 2008/0147270 A1 to Sakane et al.
	US Pub. No. 2007/0264927 A1 to Choi et al.
	US Pub. No. 2006/0199513 A1 to Choi et al.
	US Pub. No. 2006/0150520 A1 to Hamazaki
	JPPN 3-178825 A to YAMASHITA
	JP Pub. No. 2014-81142 A to NOZAWA et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        26 March 2022